Title: To James Madison from Elbridge Gerry, 12 December 1812
From: Gerry, Elbridge
To: Madison, James


Dear Sir,Cambridge 12th Decr 1812
I am happy, extremely so, in the prospect of your re-election; for the reverse of this would, in my mind, have given to G Britain, a complete triumph over our most meritorious administration, & Legislature, & Would have been considered by her, & probably by all Europe, as a sure pledge of the Revocation of our Independence. If the issue of the Election should be such, as is here anticipated by all parties, I wish to be confidentially informed, whether the Senate (or new Congress) will be immediately convened, & how long it will probably be in Session.
Accept my hearty gratulations on the repeated & brilliant success of our Navy; & my best wishes for your health & welfare. With the highest esteem & respect yours very sincerely
E. Gerry.
 